MEMORANDUM **
Conrad Clement Henderson appeals the 57-month sentence imposed following his guilty plea conviction for being a felon in possession of a firearm and ammunition in violation of 18 U.S.C. § 922(g)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291.
We conclude from the district court’s comments at Henderson’s sentencing hearing that there is “a reasonable probability that he would have received a different sentence had the district judge known that the sentencing guidelines were advisory.” See United, States v. Ameline, 409 F.3d 1073, 1078 (9th Cir.2005) (en banc). Accordingly, we vacate Henderson’s sentence and remand for resentencing. See United States v. Beaudion, 416 F.3d 965, 970 (9th Cir.2005).
SENTENCE VACATED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.